Case 1:19-cv-01675-SDA Document 15 Filed 03/25/19 Page 1of1

UNITED STATES DISTRICT COURT/SOUTHERN DISTRICT OF NEW Attorney: SAMUEL & STEIN
YORK

 

RAFAEL MARIN

Plaintiff(s)
Index # 1:19-CV-01675-JMF
- against -

Purchased February 22, 2019
P.H.A.J. INC. D/B/A SUSSEX WINE & SPIRITS, ETANO
Defendant(s)
AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

STEVEN C. AVERY BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE
AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on March 11, 2019 at 10:00 AM at

SECRETARY OF STATE
ALBANY, NY

deponent served the within SUMMONS AND COMPLAINT on P.H.A.J. INC. D/B/A SUSSEX WINE & SPIRITS therein named,

SECRETARY a Domestic corporation by delivering two true copies to NANCY DOUGERTY, LEGAL CLERK personally, deponent
OF STATE knew said corporation so served to be the corporation described in said summons as said Defendant and knew
said individual to be AUTHORIZED to accept thereof.

Service upon the N.Y.S. Secretary of State under Section 306 of the Business Corporation Law and tendering the required fee.

Deponent further states that he describes the person actually served as follows:

Sex Skin Color Hair Color Age (Approx. ) Height (Approx.) Weight (Approx)
FEMALE WHITE BROWN 55 5'4 145

 

 

 

 

 

 

Sworn to me on: March 13, 2019 fo

JOSEPH KNIGHT RALPH J MULLEN VINETTA BREWER a

Notary Public, State of New York Notary Public, State of New York Notary Public, State of New York STEVEN C. AVERY
No. 01KN6178241 No. 01MU6238632 No. 4949206

Qualified In New York County Qualified in Queens County Qualified in Bronx County

Commission Expires November 26, 2019 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice #: 713947

eR RRA AAR RRA IMA ORR FLAAD 24£ DDAAMMAV ME\LVORK NV _ANNN7.-~(219\ 619-0798 NYCNCA#1102045
